DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-8, 10-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chitta et al. (U.S. Patent No. 9411789, hereinafter “Chitta”) in view of Shah et al. (U.S. Patent Application Publication No. 2011/0238192, hereinafter “Shah”); further in view of Portuesi (U.S. Patent No. 6963906, hereinafter “Portuesi”).

Claims 1, 14, and 20:
Chitta discloses an apparatus, comprising:
a processor (Column 6, Lines 15-16); and
a memory (Column 6, Lines 15-17) that stores code executable by the processor to:
receive content that is presented as part of an online presentation (Column 3, Lines 65-67; Identify one or more web links (e.g., URLs) within a presentation during a live collaboration web meeting session); 
process the received content to identify, in real-time during the online presentation, at least one uniform resource locator (“URL”) in the received content (Column 3, Lines 65-67; Identify one or more web links (e.g., URLs) within a presentation during a live collaboration web meeting session) as the online presentation is received in real-time (Column 2, Lines 25-28; Viewing details and information in a web link at the time of a presentation (i.e., during a live web meeting session) can facilitate a remote participant’s understanding of the subject matter presented); and 
present, on a display device (Column 4, Lines 13-18; Desktop computer, laptop computer, tablet computer, PDA, a smartphone, and a thin client are all display devices) in real-time during the online presentation, an interactive graphical element representing the at least one URL in response to identifying the at least one URL in real-time during the online presentation (Column 2, Lines 25-27; Viewing details and information in a web link at the time of a presentation (i.e., during a live web meeting session)), 
wherein:
the interactive graphical element (“clickable link”) presented on the display device during the online presentation comprises a link to an online location corresponding to the URL, and the online location is accessible by a user during the online presentation in response to the user actuating the link (“utilize the web link”) during the online presentation (Column 4, Lines 8-12; Create a clickable link at a position within a slide of a presentation where a web link is presented, such that during a live collaborative web meeting session a remote participant can utilize the web link to browse related additional information and resources provided by the web link).

Chitta does not appear to explicitly disclose that the content is audio content that is audibly presented and the interactive graphical element is presented on one of a different window and a different frame on the display device. 

Shah, in analogous art, discloses: 
the content comprises audio content that is audibly presented (§ 0028, Lines 1-4; The audio signal may be received directly by an electronic device or system, such as a television, radio, smart phone, or other electromagnetic signal receiving device). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chitta’s apparatus by supporting the extraction of URLs from audio signals, as taught by Shah, where optical techniques are not applicable such as from radio or other audio media (Shah, § 0004, Lines 8-9).  

Portuesi discloses the interactive graphical element is presented on one of a different window and a different frame on the display device (Column 6, Lines 6-7 and 20-23; Display 12 includes a display window 28 and a URL window 30.  URL window 30 is used by a movie playback application 10 to display a list of URLs which have been active at some point during playback). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chitta and Shah’s interactive graphical element with Portuesi’s URL window in order to provide a history for the user to find and activate various URLs that have been displayed during playback (Portuesi, Column 6, Lines 23-25). 

The method of claim 14 is implemented by the apparatus of claim 1 and is therefore rejected with the same rationale.

Regarding the “computer program product” of claim 20, Chitta discloses that the disclosed invention may be a computer program product that includes a computer readable storage medium having instructions thereon for causing a processor to carry out the aspects of the disclosed invention (Column 7, Lines 13-18).

Claims 2 and 15:
Chitta in view of Shah and further in view of Portuesi further discloses wherein:
the online presentation further comprises graphical content presented during the online presentation (Chitta, Column 3, Lines 65-67; Identify one or more web links (e.g., URLs) within a presentation during a live collaboration web meeting session); and
the identified at least one URL comprises at least one hyperlink presented on the display device that is not interactive (Chitta, Column 2, Lines 20-24; A presentation during a collaborative web meeting is rendered as an image to a remote participant, and as such, the remote participant cannot click on a web link presented in a slide of a presentation).

Claims 3 and 16:
Chitta in view of Shah and further in view of Portuesi further discloses wherein the code is executable by the processor to present the interactive graphical element representing the at least one URL on the display device at a location overlaying the presented at least one hyperlink (Chitta, Column 4, Lines 7-9; The capability to create a clickable link at a position within a slide of a presentation where a web link is presented).

Claim 4:
Chitta in view of Shah and further in view of Portuesi further discloses wherein the code is executable by the processor to identify at least a second URL in the received content using at least one of optical character recognition and programmatic hyperlink extraction (Chitta, Column 5, Lines 4-8; Utilize a participant client-side plug-in to leverage optical character recognition (OCR) techniques to identify text within a slide of a presentation and further identify which of the identified text within the slide are URLs.  A plurality of URLs is identified).

Claim 6:
Chitta in view of Shah and further in view of Portuesi further discloses wherein the identified at least one URL comprises a URL that is provided audibly during the online presentation (Shah, § 0029, Lines 1-5 and 8-12; An enhanced audio signal may refer to an audio signal that, in addition to encoding audio content data for consumption by users, also includes resource identifier data that may be used to retrieve or identify a resource such as a URL.  The resource identifier data may be encoded within the audio signal such that its auditory effect on the audio content data otherwise encoded within the audio signal is partially or entirely non-perceptible by a human user, non-comprehensible by a human user, or both).

Claim 7:
Chitta in view of Shah and further in view of Portuesi further discloses wherein the at least one URL is identified based on a transcription of the audio content created in real-time during the online presentation (Shah, § 0028, Lines 4-8; The device may process the electronic signal and produce one or more acoustic signals.  The device may process the audio signal to recover data so that it may take some further action such as obtain a URL), the code executable by the processor to parse the transcription of the audio content to identify the at least one URL (Shah, § 0028, Lines 8-12; The device may process the audio signal and then transmit the decoded data for further processing so that a URL can be obtained).

The motivation to combine is the same as recited in the rejection of claim 6. 

Claims 8 and 18:
Chitta in view of Shah and further in view of Portuesi further discloses wherein:
the received audio content (Shah, § 0028, Lines 1-4; The audio signal may be received directly by an electronic device or system, such as a television, radio, smart phone, or other electromagnetic signal receiving device) is presented during a livestream online presentation occurring in real-time (Chitta, Column 3, Lines 65-67; Capability to identify one or more web links within a presentation during a live collaborative web meeting session); and
the interactive graphical element representing the at least one URL is presented on the display device during the livestream online presentation (See citation above).

Claims 10 and 19:
Chitta in view of Shah and further in view of Portuesi discloses the apparatus as recited in claim 1 and the method as recited in claim 14.

Chitta does not appear to disclose wherein the code is executable by the processor to verify that the link to the online location associated with the at least one URL is free of malware prior to presenting the interactive graphical element representing the at least one URL on the display device.

Shah discloses wherein the code is executable by the processor to verify that the link to the online location associated with the at least one URL is free of malware prior to presenting the interactive graphical element representing the at least one URL on the display device (§ 0067, Lines 2-10; An application with malicious intent or legitimate application with compromised security may redirect the user to a nefarious destination.  To combat this, software and hardware applications on the user device may include cryptographic certificates that check for the authenticity and security of the destination resource with a central database and/or security of a destination resource).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chitta’s apparatus and method to ensure the authenticity and security of destination URLs, as taught by Shah, in order to combat applications with malicious intent from perpetuating fraud (Shah, § 0067, Lines 2-5). 

Claim 11:
Chitta in view of Shah and further in view of Portuesi further discloses wherein the code is executable by the processor to:
generate a preview of the online location associated with the at least one URL (Chitta, Column 5, Lines 31-33; URL program presents metadata for each of the one or more URLs with a corresponding image within the presentation, where actual URL text, such as “www.abcdef.com”, is exemplary metadata); and
associate the preview with the interactive graphical element representing the at least one URL, the preview comprising at least one of a title, an image, and a description of the online location (See citation above.  Actual URL text corresponds to at least the claimed title and description of the online location).

Claim 13:
Chitta in view of Shah and further in view of Portuesi further discloses wherein the code is executable by the processor to:
access the online location associated with the at least one URL and present content from the online location on the display device during the online presentation (Chitta, Column 4, Lines 8-12; Create a clickable link at a position within a slide of a presentation where a web link is presented, such that during a live collaborative web meeting session a remote participant can utilize the web link to browse related additional information and resources provided by the web link).

Claim 17:
Chitta in view of Shah and further in view of Portuesi discloses the method as recited in claims 14-15. 

Chitta does not appear to disclose wherein:
the identified at least one URL comprises a URL that is provided audibly in real-time during the online presentation,
wherein the at least one URL is identified based on a transcription of the audio content that is created and parsed in real-time during the online presentation to identify the at least one URL.

Shah discloses: 
the identified at least one URL comprises a URL that is provided audibly in real-time (Shah, § 0028, Lines 1-4; The audio signal may be received directly by and electronic device or system, such as a television, radio, smart phone, or other electromagnetic signal receiving device) during the online presentation (§ 0029, Lines 1-5 and 8-12; An enhanced audio signal may refer to an audio signal that, in addition to encoding audio content data for consumption by users, also includes resource identifier data that may be used to retrieve or identify a resource such as a URL.  The resource identifier data may be encoded within the audio signal such that its auditory effect on the audio content data otherwise encoded within the audio signal is partially or entirely non-perceptible by a human user, non-comprehensible by a human user, or both), 
wherein the at least one URL is identified based on a transcription of the audio content that is created and parsed in real-time (Shah, § 0028, Lines 4-8; The device may process the electronic signal and produce one or more acoustic signals.  The device may process the audio signal to recover data so that it may take some further action such as obtain a URL) during the online presentation to identify the at least one URL (Shah, § 0028, Lines 8-12; The device may process the audio signal and then transmit the decoded data for further processing so that a URL can be obtained).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chitta’s apparatus by supporting the extraction of URLs from audio signals, as taught by Shah, where optical techniques are not applicable such as from radio or other audio media (Shah, § 0004, Lines 8-9).  

Claim(s) 5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chitta et al. (U.S. Patent No. 9411789, hereinafter “Chitta”) in view of Shah et al. (U.S. Patent Application Publication No. 2011/0238192, hereinafter “Shah”); further in view of Portuesi (U.S. Patent No. 6963906, hereinafter “Portuesi”); further in view of Gray et al. (U.S. Patent No. 9165406, hereinafter “Gray”).

Claim 5:
Chitta in view of Shah and further in view of Portuesi discloses the apparatus as recited in claims 1-2.

Chitta in view of Shah and further in view of Portuesi does not appear to disclose wherein the received graphical content comprises an image and the code is executable by the processor to:
perform a reverse image search using the image to determine at least one URL representing an online location associated with the image; and
present one or more interactive graphical elements representing the determined at least one URL representing the online location associated with the image.

Gray discloses wherein the received content comprises an image (Column 10, Lines 23-24; A user holding a portable computing device is provided an overlay in a live field of view of a camera) and the code is executable by the processor to:
perform a reverse image search using the image to determine at least one URL representing an online location associated with the image (Column 10, Lines 26-28 and 43-47; A user is pointing a portable computing device at a piece of fruit having a product identification number.  The text entity type overlay can display the variety name of the fruit and/or other information relating to the fruit.  This information can include the price of the fruit as sold by other vendors, nutritional information of the fruit and/or generation information about the fruit); and
present one or more interactive graphical elements representing the determined at least one URL representing the online location associated with the image (Column 10, Lines 49-51; Tapping the text entity type overlay can open a web browser that navigates to a store to purchase the fruit (e.g., amazon.com)).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chitta, Shah, and Portuesi’s apparatus by integrating the features of Gray’s text entity type overlays in order to provide additional use cases of providing input to an electronic device (Gray, Column 2, Lines 10-13). 

Claim 9:
Chitta in view of Shah and further in view of Portuesi discloses the apparatus as recited in claim 1.

Chitta in view of Shah and further in view of Portuesi does not appear to disclose wherein the interactive graphical representation of the at least one URL is presented on the display device in a different location than where the received audio content is presented.

Gray discloses wherein the interactive graphical representation of the at least one URL is presented on the display device in a different location than where the received content is presented (Column 2, Lines 27-29; The overlay can be rendered over, near, or otherwise positioned with respect to any text or other such elements represented in the image).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chitta, Shah, and Portuesi’s apparatus by placing the overlay near the original position of the URL (as opposed to mirroring the original position), as taught by Gray, in order to provide flexibility to where clickable links are positioned. 

Claim 12:
Chitta in view of Shah and further in view of Portuesi discloses the apparatus as recited in claim 1.

Chitta in view of Shah and further in view of Portuesi does not appear to disclose wherein the code is executable by the processor to invoke a virtual assistant to lookup information from the online location associated with the at least one URL in response to identifying the at least one URL.

Gray discloses wherein the code is executable by the processor to invoke a virtual assistant (“search”) to lookup information from the online location associated with the at least one URL in response to identifying the at least one URL (Column 6, Lines 54-57; Selecting the text entity type overlay can launch an application that includes options to find the cheapest price of a fruit (in the field of view of a user’s camera) and search the fruit on a website such as www.amazon.com).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chitta, Shah, and Portuesi’s apparatus by using a search to lookup information related to the one or more URLs, as taught by Gray, in order to provide additional information regarding the one or more URLs that may be of interest to the user. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 on pages 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As discussed in the rejection of claims 1, 8, and 15, Portuesi discloses the interactive graphical element is presented on one of a different window and a different frame on the display device (Column 6, Lines 6-7 and 20-23; Display 12 includes a display window 28 and a URL window 30.  URL window 30 is used by a movie playback application 10 to display a list of URLs which have been active at some point during playback).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chitta and Shah’s interactive graphical element with Portuesi’s URL window in order to provide a history for the user to find and activate various URLs that have been displayed during playback (Portuesi, Column 6, Lines 23-25). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452